Citation Nr: 0606219	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C. 
 
2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss. 
 
3.  Whether new and material evidence has been received to 
reopen a claim of service connection for liver disease. 
 
4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of head 
injury. 
 
5  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder. 
 
6.  Entitlement to service connection for diabetes. 
 
7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
September 1976 until December 1976, and served on active duty 
from June 1978 until April 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2002 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan.  

The case was remanded by a decision of the Board dated in 
August 2004 wherein it was noted that service connection had 
previously been denied for hepatitis, hearing loss, liver 
disease, residuals of head injury and an acquired psychiatric 
disorder, and that that decision (December 1998) had not been 
appealed.  See 38 U.S.C.A. § 7104.  As such, the Board 
characterized the previously denied claims as claims to 
reopen.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

The RO denied the veteran's claims in May 1999 as not well 
grounded.  The veteran thereafter initiated an appeal by 
filing a timely notice of disagreement, and the RO issued a 
statement of the case in June 1999.  A substantive appeal was 
not filed, which means that the May 1999 decision would 
ordinarily be considered a prior final denial, just as the 
December 1998 decision was.  Nevertheless, it should be 
pointed out that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
subsequently enacted.  Section 7(b) of the VCAA provides that 
claims previously denied as not well grounded may be 
readjudicated as if the previous denial had not been made if 
the decision became final during the period beginning on July 
14, 1999, and ending on November 9, 2000, and the denial was 
because the claim was not well grounded.  Because the 
statement of the case was not issued until June 1999, the May 
1999 denial became final during the applicable period.  
Consequently, the RO took action in December 2002 to 
readjudicate in accordance with Section 7(b) of the VCAA.  As 
a result, the May 1999 decision is a nullity.  


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis, hearing 
loss, liver disease, residuals of head injury and an acquired 
psychiatric disorder in a decision dated in December 1998.  

2.  Evidence received subsequent to the December 1998 
decision, when considered by itself or together with previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hepatitis C, hearing loss, liver 
disease, residuals of head injury or an acquired psychiatric 
disorder.

3.  Diabetes was first clinically demonstrated many years 
after discharge from active duty and has not been linked to 
service.

4.  Hypertension was first clinically demonstrated a number 
of years after discharge from active duty and has not been 
linked to service.  




CONCLUSIONS OF LAW

1.  The December 1998 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1104 (2005).

2.  The evidence received subsequent to the December 1998 RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for hepatitis, hearing 
loss, liver disease, residuals of head injury or an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156 (2001).

3.  The veteran does not have diabetes that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

4.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction above, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
November 1998, March 2002, August 2002 and August 2004, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  He was also advised to submit 
relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although all notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  It should be pointed out that the 
veteran's service medical records are not available, and 
attempts to obtain them, as well as Social Security 
documentation, have been unsuccessful.  However, private 
medical evidence the veteran identified has been requested, 
and extensive VA and private clinical records have been 
received and associated with the claims folder.  The case was 
remanded for further development in August 2004, to include 
an additional search for service medical records.  He was 
scheduled for a personal hearing in February 2004, but 
declined to appear.  In correspondence dated in August 2005, 
the appellant stated that he had no other evidence to submit 
and requested that adjudication of his claim go forward.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains: 1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c) (4) (2003).  In this case, 
there is no indication, except by way of unsupported 
allegations, that claimed disabilities or disease are 
associated with military service.  Additionally, absent the 
receipt of new and material evidence (as will be explained 
below), further evidentiary development along these lines is 
not required as to the claims to reopen.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet and that further 
assistance with respect to the claims is not required.  See 
38 U.S.C.A. § 5103A (a) (2).

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, including diabetes, sensorineural hearing loss, 
psychoses, cirrhosis of the liver, and hypertension, if 
manifest to a compensable degree within the year following 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

1.  Claims to Reopen

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 does not apply in the instant case as the 
appellant's claim to reopen was received before August 2001.  
(See the introduction section above wherein an explanation is 
provided as to why a May 1999 decision is a nullity; the 
veteran's claim to reopen was filed shortly after the 
December 1998 decision.)  New and material evidence is 
defined in 38 C.F.R. § 3.156(a) (2001) as being evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that the RO denied service connection for 
conditions that included hepatitis, hearing loss, a liver 
disorder, residuals of head injury and an acquired 
psychiatric disorder in a decision dated in December 1998.  
The appellant did not appeal but reopened his claims for 
service connection.  Extensive VA and private clinical 
evidence was received in support of the claims.  

As noted previously in this writing, the veteran's service 
medical records are not available and a number of attempts to 
retrieve them have been unsuccessful.  The evidence of record 
at the time of the December 1998 decision includes discharge 
summaries from the Northville Regional Psychiatric Hospital 
dated between 1988 and 1990 showing that appellant was 
admitted for alcohol and substance abuse problems.  
Antisocial personality traits, schizophrenia and an organic 
mood disorder were also diagnosed in January 1988, September 
1988 and June 1990, respectively.  A hospital discharge 
summary dated in June 1990 indicated that physical evaluation 
had revealed hypertension, but no other positive findings.

Following the December 1998 decision, VA clinical records 
beginning with a hospital discharge summary dated in January 
1982 show that the veteran was admitted for alcohol 
dependence and detoxification purposes, and noted that there 
had been a long history of treatment for the problem dating 
back to 1979.  He was readmitted in April 1983 and discharged 
with diagnoses of substance abuse and passive-aggressive 
personality disorders.  

The veteran was frequently re-hospitalized on numerous 
subsequent occasions for treatment and detoxification for 
alcohol abuse.  In March 1984, he related a history of a 
treatment course for such while in the army in 1978.  
Impaired liver functioning was discovered on laboratory 
testing on the 1984 admission.  In addition to a diagnosis of 
continuous alcohol abuse, rule out paranoid personality 
disorder was also noted.  A discharge summary from a VA 
admission between May and June 1984 showed diagnoses of 
chronic alcohol abuse, dysthymic disorder, heroin abuse, 
chronic, in remission and paranoid personality disorder.  On 
a January 1985 admission summary, it was noted that he had 
alcohol and opiate dependence and a paranoid personality 
disorder.  Alcoholic liver disease was also diagnosed.  The 
veteran was reported to have stated that he was treated for 
serum hepatitis in 1979.  A VA hospital discharge summary in 
August 1985 showed that the veteran complained of hearing 
voices.  A history of hepatitis was recorded.  In addition to 
alcohol dependence and mixed substance abuse, a diagnosis of 
rule out schizophrenia was provided.  

Schizophrenia, chronic undifferentiated type, was diagnosed 
on a VA hospital discharge summary of an admission between 
August and September 1985.  Additional diagnoses were poly 
drug abuse - alcohol and cocaine, and passive dependent 
personality disorder.  During an ensuing admission between 
September and October 1985 for alcohol-related reasons, it 
was noted that a hepatitis B panel was positive for surface 
antibodies.  Increased liver enzymes were reported on VA 
hospital admission in July 1986.  The appellant was 
readmitted in November 1986 with primary diagnoses of 
schizophrenia and depression.  

During a VA hospital admission between December 1987 and 
January 1988 for alcohol detoxification, the appellant 
related a history of head injury in 1985 while drinking when 
he stationed in South Korea.  In addition to diagnoses that 
included continuous alcohol dependency, history of 
schizophrenia in remission, and history of poly substance 
abuse, a history of head injury was provided.  Alcoholic 
liver disease was among the diagnoses on VA hospital 
discharge summaries in March 1989 and July 1990 upon 
treatment for acute alcohol intoxication and chronic 
dependency.  On an admission between May and June 1990, it 
was reported that physical examination revealed hypertension.

Ensuing VA hospital discharge summaries show that the veteran 
continued to be treated primarily for alcohol dependence.  
Diagnoses that included schizophrenia were also recorded.  
During an admission between May and June 1993, he stated that 
he had three seizures prior to hospitalization.  A history of 
head trauma after falling off a building at age 12 was 
reported.  He stated that he was in a coma for one week after 
the incident.  Laboratory testing in November 1993 was 
negative for hepatitis A, B and E.  On VA hospital discharge 
summary dated in July 1994, diagnoses of alcohol 
intoxication, seizure disorder and hypertension were 
rendered.

The veteran was admitted in September 1994 where it was found 
that he was having hallucinations secondary to alcohol use.  
A passive-dependent personality disorder was also noted.  
During a VA admission between December 1996 and January 1997, 
the appellant indicated that he had been struck in the head 
by a machine gun in 1975 while in the military.  He said that 
he had had a seizure disorder for 20 years.  On discharge, 
diagnoses included psychosis, not otherwise specified, 
history of schizophrenia, alcohol dependence and 
intoxication, and history of traumatic brain injury.  Upon VA 
hospitalization in July 1997, it was noted that the appellant 
had a past medical history significant for schizophrenia, 
seizure disorders, alcohol dependency/abuse, hepatitis C and 
alcoholic hepatitis.  He presented with complaints of 
diarrhea times two weeks, and yellow jaundice of one week's 
duration for alcohol-related reasons.  A diagnosis of 
hepatitis C was shown.  

The veteran was admitted to the Detroit Receiving Hospital 
between June and September 1997 for hepatic encephalopathy 
with altered mentation.  It was reported that past medical 
history was positive for alcoholic liver disease with 
cirrhosis, pancreatitis, and seizure disorder, likely alcohol 
related.  It noted at that time that there was no history of 
hypertension, diabetes or coronary artery disease.  Diagnoses 
upon discharge included hepatic coma, alcoholic cirrhosis of 
liver, convulsions, and unspecified alcohol dependence in 
remission.  

Evidence received since the 1998 rating decision also 
includes VA outpatient clinical records dating from 1994 and 
showing that the veteran received ongoing treatment for 
various complaints and disorders, including hypertension.  He 
was reported to have stopped drinking alcohol.  In July 1999, 
an examiner indicated that his psychiatric symptoms most 
likely represented a personality disorder.  A March 2000 
clinic note indicates that he had a history of chronic 
hepatitis B and C and was counseled for it but refused 
treatment.  A diagnosis of paranoid schizophrenia with 
history of alcohol abuse was provided in April 2001.  In 
December 2001 and January 2002, his glucose levels were shown 
to be elevated for which he was placed on medication, 
educated for diabetes and agreed to diabetes classes.  Type 
II diabetes was thereafter diagnosed.  

The Board finds in this instance that while evidence received 
since the December 1998 final rating decision is new in the 
sense that it was not previously of record, none of it is 
"material" to the claims for service connection for 
hepatitis C, hearing loss, a liver disorder, residuals of 
head injury or an acquired psychiatric disorder.  Such 
evidence relates solely to ongoing treatment for various 
claimed disorders including hepatitis and liver disease, as 
well as psychiatric disability.  There is no indication that 
he has diagnosed hearing loss, and references to head 
injuries mention dates not associated with his military 
service and do not include specific diagnoses traceable to 
head injury except for a suggestion that he has seizures as a 
result.  

Specifically, no additional evidence has been received that 
indicates that the veteran was treated for an acquired 
psychiatric disorder in service or for years thereafter.  
Evidence relating to a psychosis does not allow for a 
presumption that one was incurred in service because there is 
no showing that one was diagnosed within one year of 
discharge from active duty.  The veteran was given diagnoses 
of various personality disorders in the years after service, 
but these disorders are conditions that are not within the 
meaning of disability for the purpose of awarding service 
connection. 38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).

The extensive VA and private clinical records dating from 
1982 reflect no diagnoses of hepatitis and/or other liver 
disease until approximately 1985.  There is no clinical 
evidence of record that shows a relationship to service, or 
that hepatitis and liver disease were otherwise of service 
onset.  Cirrhosis was not demonstrated within a year of 
service.

Neither private nor VA treatment dating from 1982 reflects 
treatment for residuals of head injury, although reference to 
such was recorded on several occasions based on the veteran's 
reported history.  There is no clinical evidence of record 
that corroborates a current diagnosis of hearing loss.  The 
Board points out that service connection requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In the absence of evidence of a diagnosed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. at 143.

Upon review of all of the additional information received 
since the December 1998 rating decision, the Board finds that 
the evidence is not so significant that it must be considered 
to fairly decide any of these claims to reopen.  The newly 
received evidence shows, with respect to certain of his 
claims, that he in fact experiences the claimed disability, 
but the evidence does not tend to prove a relationship to 
service, or in the case of chronic disabilities as defined by 
38 C.F.R. § 3.309, it does not show that the veteran had the 
disability within a year of his separation from service.  
Absent such evidence, it may not be said that the newly 
received evidence, considered alone or with previously 
submitted evidence, must be considered to fairly decide the 
claims.  The veteran's application to reopen his claim for 
service connection for hepatitis C, hearing loss, liver 
disease, residuals of head injury or an acquired psychiatric 
disorder is therefore denied.

2.  Service Connection for Diabetes

The Board points out that although the claims folder is 
devoid of service medical records, extensive VA and private 
clinical records dating from 1982 have been associated with 
the claims folder.  These show no elevated glucose levels or 
a diagnosis of diabetes until late 2001 and early 2002.  
Although the veteran now contends that he has diabetes 
related to military service, there is clearly no clinical 
evidence of record that shows a relationship to active duty, 
or that diabetes was demonstrated within a year of separation 
therefrom.  Diabetes was not clinically demonstrated until 
many years after discharge from active duty, and has not been 
linked to the veteran's period of service.  As a layperson 
without medical training and expertise, the appellant is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Under the 
circumstances, service connection for diabetes must be 
denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  The preponderance of the evidence is against the 
claim.

2.  Service Connection for Hypertension

The Board also finds that the evidence does not support a 
finding that hypertension is of service onset.  The extensive 
post-service record does not reflect a diagnosis of 
hypertension until around 1990.  This is some 10 years after 
discharge from active duty and does not meet the requirement 
for presumptive service connection that hypertension be 
clinically demonstrated within one year of discharge from 
active duty.  The Board finds in this instance that although 
the veteran asserts that hypertension had its onset in 
service or within one year thereof, there is no medical 
evidence to support his contentions.  As a layperson who is 
untrained in the field of medicine, the veteran himself is 
not competent to provide a medical opinion as to this matter.  
See Espiritu, supra.  No treating provider has attributed 
hypertension to any incident of service, nor was it 
manifested until a number of years after the veteran's 
separation from active duty.  Accordingly, hypertension is 
not found to have been incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  The 
preponderance of the evidence is against the claim and 
service connection for hypertension must also be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

The applications to reopen a claim of service connection for 
hepatitis C, hearing loss, a liver disorder, residuals of 
head injury, or an acquired psychiatric disorder are denied.

Service connection for diabetes is denied.

Service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


